DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I comprising the polymer resin with discontinuous or continuous fibers species in the reply filed on November 19, 2020 is acknowledged.
Claims 3, 5, 8, 11-15 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2020.
Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 6, 7, 9, 10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 17, the confusing language “at least partially defined by corresponding cell walls” is indefinite in that it is unclear i) whether such is limiting the antecedently-recited “core” or “cells” and ii) what the cell walls are “corresponding” to.
In claims 1 and 17, it is unclear whether the language “having a cured polymer resin therein” means that the cured polymer resin is present as at least one layer of the necessarily multi-layered first and second composite “laminates”.

In claim 4, it is unclear how the “two or more composite laminates” further limits the composite laminates per claim 1.  In this regard, the composite laminates per claim 1 generically include laminates having at least 4 layers, which at least 4-layered laminate structure would not distinguish over “two or more composite laminates” superimposed one over the other.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9, 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0089183 (Gundelsheimer).
Gundelsheimer discloses a composite laminate comprising a paper honeycomb core having a plurality of cells and a cladding sheet attached to both sides of the honeycomb core, wherein the cladding sheet comprises a fiber-reinforced web 
It is within the purview of Gundelsheimer’s inventive disclosure, and obvious to one having ordinary skill in the art, to utilize a combination of polyurethane and epoxy resins as the curable composition for their expected additive effect. The resulting composite laminate, i.e., comprising a paper honeycomb core having a plurality of cells (meets applicants’ core with a plurality of cells) and a fiber-reinforced web attached to both sides of the honeycomb core wherein each sheet is impregnated with a cured composition comprising polyurethane and epoxy (meets applicants first and second laminate attached to both ends of the core wherein each laminate has a cured polymer resin including polyurethane and epoxy) satisfies all of the chemical and structural limitations governing applicants’ claimed composite laminate structure. 
As to claim 2, inasmuch as the above-described composition meets the chemical limitations of applicants’ polymer resin, it is reasonably believed that such would exhibit a similar degree of shrinkage.
As to claim 4, it is within the purview of Gundelsheimer’s inventive disclosure, and obvious to one having ordinary skill in the art, to use a plurality of cladding sheets for their expected additive effect.
As to claims 6 and 18, Gundelsheimer discloses fiber-reinforced webs.
As to claims 7 and 19, based on Gundelsheimer’s background disclosure, it would have been within the purview of one having ordinary skill in the art to use glass fiber sheets with the reasonable expectation of success.

As to claims 16 and 17, it is reasonably believed that the use of Gundelsheimer’s polyurethane would result in some degree of foaming during the curing process.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 7, 9, 10 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,786,977. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims embrace similarly-constituted composite laminate structures comprising a foam layer inclusive of epoxy and polyurethane.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765